—Order *1027unanimously reversed on the law without costs, cross motion denied, motion granted and petitions against respondent New Hartford Central School District dismissed. Memorandum: Petitioner commenced these proceedings pursuant to RPTL article 7 seeking review of tax assessments of its property by respondent Town of New Hartford for the years 1997-1998 and 1998-1999 by service on the Town Clerk on July 31, 1997 and July 31, 1998. New Hartford Central School District (respondent) received hand-delivered copies of the notices of petition and petitions on September 28 and 29, 1998, respectively. Respondent moved to dismiss the petitions against it on the ground that petitioner failed to comply with RPTL 708 (3) by mailing copies of the petitions to respondent’s superintendent. In response, petitioner admitted that it failed to comply with the requirement of that section and cross-moved to extend the time to serve respondent on the ground that its attorneys had failed to make the required mailing. Supreme Court erred in denying respondent’s motion and granting petitioner’s cross motion. The mistake or omission of petitioner’s attorney does not constitute “good cause shown” within the meaning of RPTL 708 (3) to excuse petitioner’s failure to comply with that section (see, Matter of Younan v City of Rome Assessor, 256 AD2d 1122; cf., Matter of City of Amsterdam v Board of Assessors, 237 AD2d 63). (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — RPTL.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Callahan, JJ.